PER CURIAM.
Kathy Davidson, on behalf of her son Brock, appeals the district court’s decision denying the Davidsons compensation for Gibson County Special School District’s alleged failure to provide Brock with a free and appropriate public education (FAPE), as required by the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law, convince this court that the school district provided an educational program that met Brock’s particular needs, thereby satisfying the IDEA’S requirements. We therefore affirm the district court’s judgment for the reasons stated in that court’s October 25, 2002 order.